              Case: 1:19-cv-00422-JG Doc #: 1 Filed: 02/26/19 1 of 12. PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 EARNESTINE RICHARDSON,                            CASE NO.:

                  Plaintiff,                       JUDGE:

VS.
                                                   NOTICE OF REMOVAL
 OHIO CVS, STORES, LLC,

                  Defendants


       Defendant, Ohio CVS Stores, LLC, ("Defendant"), through counsel, respectfully submit

this Notice of Removal pursuant to 28 USC §1441 and 28 USC §1446, and state as follows:

       1.        On February 1, 2019, Plaintiff Earnestine Richardson ("Plaintiff') commenced

an action that is pending in the Cuyahoga County Court of Common Pleas, State of Ohio, Case

No. CV XX-XXXXXXX, captioned Earnestine Richardson v. CVS Health, etal. against CVS Health;

CVS Pharmacy Store 4351; and CVS 4351 OH, L.L.C. (collectively "Defendants") A true and

accurate copy of the Complaint is attached here as Exhibit A. Defendants were served with a

copy of the Complaint on February 7, 2019, at the earliest.

         2.      On February 15, 2019, Plaintiff filed a First Amended Complaint, substituting

Ohio CVS Stores, LLC ("Defendant") as the sole named Defendant. A true and accurate copy

of the First Amended Complaint is attached hereto as Exhibit B.

         3.      Defendant is not a citizen of the state of Ohio, but rather is considered a citizen

of Rhode Island.

         4.       Upon information and belief, Plaintiff is considered a citizen of Florida. See

Compl.
             Case: 1:19-cv-00422-JG Doc #: 1 Filed: 02/26/19 2 of 12. PageID #: 2



       5.       This Notice of Removal is timely filed within thirty days after Defendant's

receipt of the Complaint, in compliance with 28 USC §1446(b)(3).

        6.      This case is removable under 28 U.S.C. § 1441, as this United States District

Court has original jurisdiction of this action under 28 U.S.C. § 1332(a). Section 1332(a)

provides, in pertinent part:

                   (a)   The district courts shall have original jurisdiction of all civil
                       actions where the matter in controversy exceeds the sum or
                       value of $75,000, exclusive of interest and costs, and is
                       between-
                   (1) citizens of different States...

       7.       As stated above, Plaintiff is a citizen of Florida, and Defendant is a Rhode Island

corporation.

       8.       Upon information and belief, the amount in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs. Accordingly, diversity principles bring this

case properly before this Court.

       9.       Written notice of the removal of this action has been given simultaneously

herewith to Plaintiffs counsel and the Court of Common Pleas, Cuyahoga County, Ohio.

       10.      Pursuant to 28 U.S.C. § 1446(a), all process, pleadings, and orders served upon

Defendant are attached hereto as Exhibits A and B.

       WHEREFORE, this action is properly removed from the Court of Common Pleas for

Cuyahoga County (Case No. CV 19-910496) to the United States District Court for the

Northern District of Ohio, Eastern Division for all further proceedings.




                                                 2
          Case: 1:19-cv-00422-JG Doc #: 1 Filed: 02/26/19 3 of 12. PageID #: 3



                                        Respectfully submitted,

                                        /s/ )0-r'*~ T. Pnt6zo
                                        Joseph T. Palcko (0088006)
                                        REMINGER CO., L.P.A.
                                        101 West Prospect Avenue, Suite 1400
                                        Cleveland, Ohio 44115
                                        (216) 687-13111 (216) 687-1841- facsimile
                                        ipalcko@reminger.com
                                        Counsel for Defendant Ohio CUS Stores, LLC




                                CERTIFICATE OF SERVICE

       I hereby certify that on this,Wday of February 2019 a copy of the foregoing was

sent by regular U.S. mail to:

Courtney L. Sutton, Esq.
Paul Perantinides, Esq.
PERANTINIDES & NOLAN CO., LPA
300 Courtyard Square
80 South Summit Street
Akron, OH 44308
Attorneys for Plaintiffs


                                        js/-)Ds*h T. PALcizo
                                        Joseph T. Palcko (0088006)
                                        REMINGER CO., L.P.A.




                                           3
                  Case: 1:19-cv-00422-JG Doc #: 1 Filed: 02/26/19 4 of 12. PageID #: 4




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street.
                                                   Cleveland, Ohio 44113



                                              Court of Common Pleas

                                             New Case Electronically Filed:
                                                February 1, 2019 16:02

                                         By: COURTNEY J. SUTTON 0091764
                                                Confirmation Nbr. 1614939


  EARNESTINE RICHARDSON                                                    CV 19 910496
           VS.
                                                                  Judge: JOAN SYNENBERG
  CVS HEALTH, ET AL.




                                                     Pages Filed: 4




                                                        EXHIBIT




Electronically Filed 02/01/2019 16:02 / / CV 19 910496 / Confirmation Nbr. 1614939 / CLLMD.
                 Case: 1:19-cv-00422-JG Doc #: 1 Filed: 02/26/19 5 of 12. PageID #: 5




                                    IN THE COURT OF COMMON PLEAS
                                        CUYAHOGA COUNTY, OHIO

     EARNESTINE RICHARDSON                                        CASE NO.
     701 E. 121St Avenue
     Tampa, FL 33612-5311,                                        JUDGE

              Plaintiff,
                                                                  COMPLAINT
     vs.
                                                                  TYPE: PERSONAL INJRY
     CVS Health
     c/o Statutory Agent
     One CVS Drive                                                JURY DEMAND ENDORSED
     Woonsocket, RI 02895,                                        HEREON

     and

     CVS Pharmacy
     Store 4351
     c/o Statutory Agent
     6005 Som Center Road
     Willoughby, OH 44094,

     and

     CVS 4351 OH, L.L.C.
     d/b/a CVS Pharmacy
     c/o CT Corporation System
     6005 Som Center Road
     Willoughby, OH 44094,

              Defendants.


Electronically Filed 02/01/2019 16:02 / / CV 19 910496 / Confirmation Nbr. 1614939 / CLLMD
                  Case: 1:19-cv-00422-JG Doc #: 1 Filed: 02/26/19 6 of 12. PageID #: 6




            Now comes Plaintiff Eamestine Richardson, by and through undersigned counsel,

   and for her Complaint states as follows:

                                          FIRST CLAIM FOR RELIEF
                                              (Personal Injury)

            1..      On or about February 2, 2018, the above-named Defendants, by and

   through their agents, servants and/or employees, negligently caused injury to Plaintiff

   Eamestine Richardson.

            2.       On or about February 2, 2018, Plaintiff was a customer and business

   invitee at Defendants' CVS store located at 6005 Som Center Road in Willoughby, Ohio

   and was walking in an aisle on the main floor.

            3.       Defendants owed Plaintiff a duty to exercise reasonable care for her

   safety and to maintain the floors in its store in a reasonably safe condition.

            4.       Defendants were negligent in one or more of the following respects:

                     a,      Failing to remedy a floor defect when Defendants knew or should

                             have known that the Plaintiff was in the vicinity;

                     b.      Failing to close off the area so that customers, including Plaintiff,

                             would not walk on the floor in that area;

                     C.      Failing to warn Plaintiff that of the defective floor condition;

                    d.       Failing to exercise reasonable care for the safety of the Plaintiff.

            5.       At the aforesaid time and place, due to the negligence of the Defendants

   in failing to exercise reasonable care, maintain the floors of its store in a reasonably

   safe condition, warn Plaintiff of any defects, and remedy known defects, Plaintiff fell on

   the floor causing the injury and damage hereinafter complained of.



Electronically Filed 02/01/2019 16:02 / / CV 19 910496 / Con?rMation Nbr. 1614939 / CLLMD
                  Case: 1:19-cv-00422-JG Doc #: 1 Filed: 02/26/19 7 of 12. PageID #: 7




             6.      As a direct and proximate result of the joint combined and concurrent

    negligence of the Defendants, their agents, employees, and/or employers Plaintiff

    sustained serious permanent personal injuries, experienced pain and suffering,

    sustained emotional distress, sustained psychological and mental injuries; was

    prevented from transacting her business; incurred the expenses of physicians,

    hospitals, and healthcare providers and will continue to do so into the indefinite future;

    sustained a loss of enjoyment and that her injuries are otherwise permanent in nature

    and will continue to suffer the consequences thereof into the indefinite future.

            WHEREFORE, Plaintiff hereby demands judgment against the Defendants jointly

    and severally in an amount in excess of Twenty-Five Thousand Dollars ($25,000.00) plus

    interest and costs of bringing this action.

                                                       Respectfully submitted,

                                                       PERANTINIDES & NOLAN CO., L.P.A.


                                                                                  r X"

                                                       COURTNEY J. SUTTON, ESQ. (0091764)
                                                       PAUL G. PERANTINIDES, ESQ. (0006618)
                                                       Attorneys for Plaintiff
                                                       300 Courtyard Square
                                                       80 South Summit Street
                                                       Akron, OH 44308-1736
                                                       (330) 253-5454
                                                       (330) 253-6524 Fax
                                                       Email: csuttonCo)perantinides.com
                                                              i)aul@perantinides.com




Electronically Filed 02/01/2019 16:02 / / CV 19 910496 / Conf3mation Nbr. 1614939 / CLLMD
                  Case: 1:19-cv-00422-JG Doc #: 1 Filed: 02/26/19 8 of 12. PageID #: 8




                                                  JURY DEMAND

    Plaintiff hereby demands a trial by jury on all issues contained_ in this Complaint.




                                                        COURTNEY J. SUTTON, ESQ. (0091764)
                                                        PAUL G. PERANTINIDES, ESQ. (0006618)
                                                        Attorneys for Plaintiff )




Electronically Filed 02/01/2019 16:02 / / CV 19 910496 / Conffllmation Nbr. 1614939 / CLLMD
                 Case: 1:19-cv-00422-JG Doc #: 1 Filed: 02/26/19 9 of 12. PageID #: 9




                                           NAILAH K. BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                   1200 Ontario Street
                                                  Cleveland, Ohio 44113



                                               Court of Common Pleas


                                           AMENDED COMPLAINT $75
                                             February 15, 2019 10:55

                                        By: COURTNEY J. SUTTON 0091764
                                               Confirmation Nbr. 1627014


  EARNESTINE RICHARDSON                                                   CV 19 910496
          VS.
                                                                    Judge: JOAN SYNENBERG
  CVS HEALTH, ET AL.




                                                       Pages Filed: 3




                                                 EXHIBIT
                                           b
                                           D       }
                                                   1



Electronically Filed 02/15/2019 10:55 / COMPLAINT / CV 19 910496 / Confirmation Nbr. 1627014 / CLSLP
               Case: 1:19-cv-00422-JG Doc #: 1 Filed: 02/26/19 10 of 12. PageID #: 10




                                   IN THE COURT OF COMMON PLEAS
                                       CUYAHOGA COUNTY, OHIO

     EARNESTINE RICHARDSON                                      CASE NO. CV 19 910496
     701 E. 121sc Avenue
     Tampa, FL 33612-5311,                                      JUDGE JOAN SYNENBERG

             Plaintiff,

     vs.                                                        FIRST AMENDED COMPLAINT

     Ohio CVS Stores, LLC                                       TYPE: PERSONAL INJRY
     c/o CT Corporation System
     4400 Easton Commons Way
     Suite 125                                                  JURY DEMAND ENDORSED
     Columbus, OH 43219,                                        HEREON

             Defendant.

            Now comes Plaintiff Earnestine Richardson, by and through undersigned counsel,

    and for her First Amended Complaint states as follows:

                                         FIRST CLAIM FOR RELIEF
                                             (Personal Injury)

            1.       On or about February 2, 2018, the above-named Defendant, by and

   through its agents, servants and/or employees, negligently caused injury to Plaintiff

   Eamestine Richardson.




Electronically Filed 02/15/2019 10:55 / COMPLAINT / CV 19 910496 / Confirmation Nbr. 1627014 / CLSLP
                  Case: 1:19-cv-00422-JG Doc #: 1 Filed: 02/26/19 11 of 12. PageID #: 11




             2.       On or about February 2, 2018, Plaintiff was a customer and business

    invitee at Defendant's CVS store number 4351 located at 6005 Som Center Road in

    Willoughby, Ohio, and was walking in an aisle on the main floor.

             3.       Defendant owed Plaintiff a duty to exercise reasonable care for her safety

    and to maintain the floors in its store in a reasonably safe condition.

             4.       Defendant was negligent in one or more of the following respects:

                      a.      Failing to remedy a floor defect when Defendant knew or should

                              have known that the Plaintiff was in the vicinity;

                      b.      Failing to close off the area so that customers, including Plaintiff,

                              would not walk on the floor in that area;

                      C.      Failing to warn Plaintiff that of the defective floor condition;

                      d.      Failing to exercise reasonable care for the safety of the Plaintiff.

             5.       At the aforesaid time and place, due to the negligence of the Defendant in

    failing to exercise reasonable care, maintain the floors of its store in a reasonably safe

    condition, warn Plaintiff of any defects, and remedy known defects, Plaintiff fell on the

    floor causing the injury and damage hereinafter complained of.

             6.       As a direct and proximate result of the joint combined and concurrent

    negligence of the Defendant and/or its agents, employees, and/or employers, Plaintiff

    sustained serious permanent personal injuries, experienced pain and suffering,

    sustained emotional distress, sustained psychological and mental injuries; was

    prevented from transacting her business; incurred the expenses of physicians,

    hospitals, and healthcare providers and will continue to do so into the indefinite future;




Electronically Filed 02/15/2019 10:55 / COMPLAINT / CV 19 912496 / Confirmation Nbr. 1627014 / CLSLP
               Case: 1:19-cv-00422-JG Doc #: 1 Filed: 02/26/19 12 of 12. PageID #: 12




    sustained a loss of enjoyment and that her injuries are otherwise permanent in nature

    and will continue to suffer the consequences thereof into the indefinite future.

            WHEREFORE, Plaintiff hereby demands judgment against the Defendant in an

    amount in excess of Twenty-Five Thousand Dollars ($25,000.00) plus interest and costs of

    bringing this action.

                                                       Respectfully submitted,

                                                       PERANTINIDES &, OLAN CO., L.P.A.




                                                       COURTNEY J. SUTTON, ESQ. (0091764)
                                                       PAUL G. PERANTINIDES, ESQ. (0006618)
                                                       Attorneys for Plaintiffs
                                                       300 Courtyard Square
                                                       80 South Summit Street
                                                       Akron, OH 44308-1736
                                                       (330) 253-5454
                                                       (330) 253-6524 Fax
                                                       Email: csutton(c-~perantinides.com
                                                              paul(a)perantinides.com




                                                 JURY DEMAND

    Plaintiff hereby demands a trial by jury on all issues contained in this Complaint.




                                                       COURTNEY J. SUTTON, ESQ. (0091764)
                                                       PAUL G. PERANTINIDES, ESQ. (0006618)
                                                       Attorneys for Plaintiff




Electronically Filed 02/15/2019 10:55 / COMPLAINT / CV 19 93)496 / Confirmation Nbr. 1627014 / CLSLP
